311 S.W.3d 908 (2010)
Eric Lee BLANCHARD, Appellant,
v.
Misty Jo BLANCHARD, Respondent.
No. WD 70706.
Missouri Court of Appeals, Western District.
June 15, 2010.
James P. Barton, for Appellant.
William A. Shull, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Eric Lee Blanchard appeals from the circuit court's denial of his motion to set aside judgment. After a thorough review of the record, we conclude that no error of law appears and an extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).